Citation Nr: 1003119	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-35 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1962 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April and 
July 2008 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  

The Veteran testified at a hearing via video-conference 
before the undersigned Veterans Law Judge in December 2009.  
A transcript of those proceedings has been associated with 
the Veteran's claims file.


FINDING OF FACT

The evidence of record reflects that the Veteran's PTSD 
causes occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks; however, the 
evidence does not reflect that the symptoms have caused 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

VA's notice requirements were addressed in a letter issued in 
July 2008, which outlined the rating criteria for the 
Veteran's PTSD, and the Veteran's claim was subsequently 
readjudicated as reflected by an October 2008 statement of 
the case and a September 2009 supplemental statement of the 
case.  Additionally, in his hearing testimony and submitted 
statements and during his VA PTSD examination, the Veteran 
discussed his PTSD symptomatology.  Likewise, the Veteran has 
been represented by a Service Organization throughout the 
claims process.  Under these circumstances, it is apparent 
that the Veteran would know what was necessary to 
substantiate his claim; thus, any notice errors in this case 
are harmless.  

The Board also finds that all relevant facts have been 
properly developed and that all available evidence necessary 
for equitable resolution of the issues decided on appeal has 
been obtained.  The Veteran's VA treatment records have been 
obtained, as well as a Social Security Administration (SSA) 
disability determination decision and the treatment records 
relied upon in that decision.  The Veteran was also afforded 
a VA PTSD examination during the pendency of the instant 
claim, and he and his daughter testified at hearing before 
the undersigned Veterans Law Judge.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.

II. Increased Rating

The Veteran contends that the current severity of his PTSD 
entitles him to a higher disability rating.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history, and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of a veteran working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of a veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of history, the Veteran was granted service connection 
for PTSD in April 2008, at which time he was assigned a 10 
percent disability rating.  Following the Veteran's notice of 
disagreement, the Veteran's claim was readjudicated, the 
Veteran's disability rating was increased to 30 percent 
(effective the date the Veteran filed his initial service 
connection claim).

A 10 percent rating is assigned when PTSD causes occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or when 
symptoms are controlled by continuous medication.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 30 percent rating is assigned when PTSD causes occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when PTSD causes occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when a veteran has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.  Id.

An October 2007 VA treatment record reflects that the Veteran 
reported that he was experiencing "tough times," reporting 
difficulty sleeping, irritability, and difficulty with 
personal relationships.  The Veteran reported having been 
married seven times and that he was been separated from his 
current spouse for six to seven years prior to the time of 
this treatment.  The Veteran stated that he was socially 
isolated, as is his preference, and that he sees his daughter 
who lives in town once every seven to ten days when she 
cleans his apartment.  The Veteran's eye contact, thought 
processes and content, memory, concentration, and judgment 
were assessed as normal, and his mood and affect were noted 
to be appropriate to his depression.  The Veteran denied any 
suicidal or homicidal ideations, and based on screening 
tests, he was noted to have severe depression and high 
anxiety, as well as a positive PTSD screening.

The Veteran underwent a VA PTSD examination in February 2008, 
and the examination report reflects that the examiner 
reviewed the claims file in conjunction with the examination.  
During the examination, the Veteran reported a history of 
seven marriages and having been separated from his current 
wife since 2003.  The Veteran reported frequent Vietnam-
related nightmares, a startle response to sudden sounds, and 
preferred social isolation.  The Veteran also reported having 
been unemployed since 1999 and receiving Social Security 
Administration disability payments for his chronic 
obstructive pulmonary disease and neuropathy since 2000.  The 
Veteran also reported his work history, which involved a 
thirty-year sales career, with the exception of a five-to-six 
month leave of absence due to his alcoholism.  Based on this 
information, the examiner opined that the Veteran's PTSD did 
not affect his employment functioning.  The examiner also 
found no deficiencies in the Veteran's speech, eye contact, 
personal hygiene, judgment, or insight.  The Veteran repeated 
serial threes with one mistake and was able to remember two 
of three after five minutes.  The examiner noted the 
Veteran's mood to be fair, with no evidence of suicidal or 
homicidal ideations, auditory or visual hallucinations, or 
paranoid thoughts, delusions, grandiosity, or obsessive-
compulsive symptoms.  The examiner diagnosed the Veteran with 
chronic PTSD, mild in nature, and assigned a Global 
Assessment of Functioning (GAF) score in relation to his PTSD 
of 75. 

A statement received in March 2008 appears to reflect the 
Veteran's assessment of the severity of his PTSD symptoms, 
and his notations reflect that he believes he has "heavy" 
irritability with shaking, difficulty in adapting to 
stressful circumstances, periods of inability to perform 
occupational tasks (due to shaking that leads into nerve 
"flustrations"), and impairment of self care and self 
esteem.  The Veteran also reported occasional panic attacks; 
frequent mood swings and depression; and mild memory loss of 
names, dates, and places; a chronic sleep disorder; impaired 
communication with his family; and flash backs.

A March 2008 letter from the Veteran's former employer 
reflects that during the Veteran's employment from 1969 to 
1996, the Veteran was involved in two severe commercial truck 
accidents in which alcohol use was suspected and that the 
Veteran was finally terminated in 1996 due to alcohol use and 
poor attendance.

A June 2008 VA mental health treatment record reflects the 
Veteran's report of  experiencing anxiety when someone knocks 
on his door or rings his doorbell.  The treating medical 
professional noted normal grooming, eye contact, thought 
processes, coping skills, and judgment, and found that the 
Veteran's mood and affect were appropriate to the situation.  
The Veteran denied any suicidal or homicidal ideations and 
reported sufficient sleep with the assistance of a 
prescription sleep aid.  A subsequent June 2008 VA mental 
health treatment record reflects that the Veteran reported 
recent alcohol consumption, irritability, poor sleep, 
nightmares, and frequent intrusive memories related to his 
Vietnam experiences.  The treating medical professional noted 
that the Veteran's mental status, including his appearance, 
hygiene, affect, mood, speech, thinking, and sensorium, were 
all normal.

A July 2008 VA treatment record reflects that the Veteran had 
a depressed mood at the time of treatment (assessed as severe 
based on the results of a questionnaire); however, the 
Veteran was alert and oriented to time, place, person, and 
situation, with no evidence of imminent dangerous behavior or 
psychosis.  Additionally, the Veteran denied having any 
suicidal or homicidal ideations, and the Veteran was assessed 
with a depressive disorder, not otherwise specified, and 
alcohol dependence.  An August 2008 VA treatment record 
reflects that the Veteran's antidepressant medication dosage 
was increased.

A February 2009 VA mental health telephonic treatment record 
reflects that the Veteran reported feeling fine at that time, 
and the treating medical professional noted that the Veteran 
seemed to be in good spirits and was speaking in a normal 
rate and tone.  A subsequent February 2009 VA mental health 
treatment record reflects the Veteran's report of 
experiencing some increased depression in December 2008 due 
to the hospitalization of one of his daughters and the 
seasonal depression he experiences each December due to his 
experiences that month while in Vietnam.  The treating 
medical professional noted that the Veteran was oriented to 
all spheres and demonstrated normal grooming, eye contact, 
thought processes, coping ability, and judgment.  The 
Veteran's affect and mood were assessed as appropriate, 
initially hopeless but improving as the session progressed.  
The Veteran reported poor sleep, but he denied any suicidal 
or homicidal ideations.

A June 2009 VA suicide prevention progress note reflects that 
the Veteran called the VA hotline to discuss his life 
stressors, reporting suicidal ideation with no plan or intent 
to harm himself.  The Veteran reported sleep disturbances due 
to nightmares, and he reported that his grandson was ill.  
The Veteran was apparently intoxicated at the time he placed 
this phone call and requested an increase in his counseling 
services and a referral to alcoholism services.  A follow-up 
June 2009 VA suicide prevention progress note reflects that 
the Veteran report that he was feeling better, despite having 
to deal with the death of his 17-year-old grandson.  The 
Veteran reported living alone with little familial support 
but that he was not suicidal.  A subsequent June 2009 VA 
mental health treatment record reflects that the Veteran 
reported feeling fine but that his grandson's death (he 
apparently died after having a brain aneurysm) had triggered 
recollections of the Veteran's experiencing feeling a fellow 
soldier's brain in his hands.  The mental health provider 
found the Veteran to be alert and oriented to all spheres 
with normal grooming, eye contact, thought processes and 
content, concentration, memory, logical organization, fair 
judgment, and resilient coping skills.

A July 2009 VA mental health treatment record reflects that 
the Veteran was having some difficulty breathing due to his 
severe COPD (the Veteran uses a portable oxygen tank to treat 
his condition).  The treating medical professional noted that 
the Veteran was alert and oriented to all spheres with normal 
grooming, eye contact, thought processes and content, fair 
insight, judgment, and resilient coping skills.  The 
Veteran's affect and mood were appropriate to his 
overwhelming medical condition.  

The Veteran and his daughter testified via video-conference 
before the undersigned Veterans Law Judge in December 2009, 
during which the Veteran reported being haunted by several 
Vietnam experiences, including killing a man at close range 
and seeing this man's eyes in the mirror when he shaves each 
morning, and his involvement in an ambush during which one of 
his squad leaders was killed.  The Veteran testified that 
when the Veteran tried to move the soldier's body, the 
soldier's brains spilled onto him, and that he re-experiences 
this traumatic event when cracking eggs.  The Veteran 
reported that he has avoided responsibility since his 
experience in this ambush, as he feels that he led his 
company into the ambush.  The Veteran also reported 
experiencing anger, which has led to unstable personal 
relationships, including  seven marriages and his separation 
from his current spouse. The Veteran reported weekly visits 
from his daughter, who cleans his apartment, and that he has 
daily suicidal ideation but no intent based on his religious 
convictions.  The Veteran's daughter testified that she 
visits the Veteran three to four times per week (and speaks 
with him on the telephone two to three times per day) but 
that he is easily irritated and that her longer visits end in 
a confrontation.

After reviewing all of the evidence of record, the Board 
concludes that the Veteran's present disability picture is 
appropriately reflected by his current 30 percent disability 
rating.  

At the outset of this discussion, the Board notes that the 
evidence of record reflects that the Veteran is currently 
disabled due to his severe chronic medical conditions, 
including COPD requiring use of a portable oxygen tank and 
alcoholic neuropathy.  Moreover, the Veteran's treatment 
records reflect his reports of continued regular alcohol 
consumption, as reflected by his own reports and a notation 
that the Veteran was intoxicated during his June 2009 phone 
call to the VA suicide prevention hotline.  The Veteran's 
health problems and alcohol dependence have been noted to 
affect his mental health, and his treatment records reflect 
his reports of depression due to his physical limitations and 
advisories that the Veteran cease his alcohol consumption 
based on the link between alcohol consumption and depression.  
However, in the Veteran's February 2008 VA PTSD examination, 
the examiner parsed out the Veteran's PTSD symptomatology 
from any other factors affecting the Veteran's mental health 
and opined that the Veteran's PTSD was mild in nature.  The 
examiner assigned a GAF score of 75 for his PTSD symptoms, 
which is indicative of no more than slight impairment in 
social, occupational, or school functioning.

The evidence of record reflects that the Veteran has 
demonstrated a depressed mood and anxiety, and in his March 
2008 submitted statement he reported occasional panic attacks 
(which the Board interprets to mean weekly or less often).  
Additionally, the Veteran has consistently reported chronic 
sleep impairment, and he reported mild memory loss in March 
2008 and was noted to have some difficulty with serial threes 
and five-minute recall at his VA examination.  Thus, the 
Veteran demonstrates the symptoms outlined by the 30 percent 
rating criteria, and the Board accordingly finds that the 
Veteran's current 30 percent rating appropriately reflects 
his present PTSD symptomatology.

However, the Board does not find that the Veteran's PTSD 
symptomatology is representative of a 50 percent disability 
rating.  Specifically, the Veteran has not demonstrated a 
flattened affect, any speech impairment, difficulty in 
understanding complex commands, or impairment of his short-
term and long-term memory manifested by retention of only 
highly learned material or forgetting to complete tasks, and 
he has not reported experiencing panic attacks more than once 
a week. Furthermore, the Veteran has not been assessed to 
have any impairment of judgment or abstract thinking or any 
disturbances of motivation and mood, and the VA examiner 
found that the Veteran's PTSD has had no effect on his 
employment.  The Board also notes that no deficiencies in the 
Veteran's thought processes, judgment, and personal hygiene 
have been noted.

While the Veteran reports impaired social relationships, 
citing his history of failed marriages, the Veteran has also 
reported frequent contact with his daughter, who visits him 
at least once a week and reports having telephone 
conversations with the Veteran several times a day.  
Furthermore, the Veteran's treatment records and hearing 
testimony reflect that he cites his alcohol consumption as a 
major contributing cause of his failed marriages.  As to the 
Veteran's reported suicidal ideation, reported in June 2009 
and during his Board hearing, the Board notes that the 
Veteran first reported suicidal ideation during the terminal 
illness of his grandson, and subsequent treatment records 
reflect his denial of suicidal ideation and his treating 
social worker's assessment of the Veteran's improved mood and 
resilient coping methods.

Thus, given the totality of the evidence, the Board concludes 
that a disability rating in excess of 30 percent for the 
Veteran's PTSD symptomatology is not warranted.

The Board specifically acknowledges its consideration of the 
Veteran and his daughter's hearing testimony and the 
Veteran's lay statements when adjudicating this claim, 
including their reports of the Veteran's social difficulties 
due to his PTSD, and the Board notes that the Veteran's 
current 30 percent rating contemplates some social impairment 
due to PTSD.  However, as outlined above, the clinical 
evidence of record, including the numerous mental status 
examinations assessing the Veteran's demeanor, affect, 
speech, memory, judgment, thought processes, and personal 
hygiene fail to reveal an objective basis for assigning a 
rating in excess of 30 percent.

With regard to an extraschedular rating, the Board concludes 
that there is no showing that the severity of the Veteran's 
PTSD reflects so exceptional or so unusual a disability 
picture as to warrant referral for consideration of a higher 
rating on an extraschedular basis.  The VA examiner opined 
that the Veteran's PTSD did not interfere with his 
employability, the Veteran maintained a reported 30-year 
career as a salesperson, and at his VA examination, he 
reported that he excelled at his job.  However, as reflected 
in the Veteran's former employer's March 2008 letter, the 
Veteran was terminated from his employment in 1996 due to 
alcohol use and poor attendance.  The Board also notes that 
the Veteran has not reported any PTSD-related 
hospitalizations, and the Veteran's treatment of records 
fails to reflect any such hospitalizations.  Accordingly, the 
Board concludes that the Veteran's PTSD has not required 
frequent periods of hospitalization, caused marked 
interference with employment, or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for referral for consideration of an extraschedular 
rating are not met.  Thus, the Board is not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board also acknowledges that the record appears to 
reflect that the Veteran is currently unemployed.  As 
discussed supra, the Veteran's former employer reports that 
the Veteran was terminated due to his alcohol use and poor 
attendance.  Furthermore, the Veteran's SSA disability 
determination reflects that the Veteran was deemed disabled 
in 2000 due to his COPD (due to life-long cigarette smoking) 
and neuropathy (related to his alcohol consumption).  
Likewise, the Veteran has not specifically claimed 
entitlement to a total disability due to individual 
unemployability (TDIU) as a result of his service-connected 
PTSD.  Nevertheless, to the extent a TDIU claim is implicitly 
raised, as discussed above, the VA examiner concluded that 
the Veteran's PTSD does not affect his employability.  Thus, 
a clear preponderance of the evidence of record is against a 
finding that the Veteran is precluded from gainful employment 
due solely to his service-connected disability.  Entitlement 
to a TDIU is not warranted.  


ORDER

A rating in excess of 30 percent for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


